DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.

Regarding applicant’s arguments directed toward the drawings, no amended drawings have been received and therefore the rejections are maintained.

In response to applicant's argument that the valve of the prior art is used in a different manner than in the instant invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Depending on pressure in the system flow would be allowed in the manner claimed in the instant invention and therefore the rejection is maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claim 13 is objected to because of the following informalities:  line 7 of the claim reads “portion the coolant”.  This appears to be a typo and should read “portion of the coolant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 6, 7, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Applicant’s Admitted Prior Art (AAPA) in the background section of the specification.
	AAPA discloses: A power module assembly comprising: a reactor vessel (2) containing a reactor core (6) submerged in coolant (10); a containment vessel (4) encapsulating the reactor core and forming a containment region (12/14) outside of the reactor vessel, wherein the containment vessel is configured to receive at least a portion of coolant from the reactor vessel during an emergency operation and prohibit the coolant received from the reactor vessel from escaping out of the containment vessel (Fig. 1); and a flow valve (18) positioned between the reactor vessel and containment vessel to permit at least a portion of the coolant received in the reactor vessel to return from the containment vessel back into the reactor vessel; further comprising a vapor vent (8) configured to vent the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the emergency operation includes overheating of the reactor core; wherein the flow valve (18) is positioned to allow at least some of the coolant received from the reactor vessel to flow back into the reactor vessel from the containment vessel once a steady state condition is reached between a level of the coolant reactor vessel and a level of the coolant in the containment vessel; further comprising a vapor vent (8)  configured to vent the coolant in the vapor from the reactor .

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Applicant’s Admitted Prior Art (AAPA) in the background section of the specification.
	AAPA discloses: A power module assembly comprising: a reactor vessel (2) housing a reactor core (6) wherein the reactor vessel further houses a coolant during a normal mode of operation; a containment vessel (4) encapsulating the reactor vessel and defining a containment region (12/14) outside of the reactor vessel; and configured to maintain a containment region (12/14) surrounding the reactor vessel; a first valve (8) positioned to permit the release of at least a portion the coolant, in a vapor form, from the reactor vessel and into the containment region during an emergency mode of operation, and a second valve (18) positioned to permit at least a portion of the coolant received in the containment region to return back into the reactor vessel after the emergency mode of operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3-5, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA as applied to claim 2 above, and further in view of Kleimola (US 3,984,282), hereinafter called 282.
	AAPA further discloses: wherein the emergency operation is a high pressure event, wherein the reactor vessel is configured to release the coolant into the containment region in response to the high- pressure event (Background); wherein the coolant (16) substantially fills the containment region after the emergency operation; and wherein the coolant substantially fills the containment region after the emergency operation.
	AAPA does not specifically disclose: the containment region is kept at a partial vacuum by utilizing a pump.
	282 teaches: including a pump (243) to maintain the containment region in at least a partial vacuum; wherein the pump maintains the containment region at below atmospheric pressure; wherein the containment region is substantially evacuated of gases during normal operation of the reactor module to reduce convective heat transfer between the reactor core and the reactor vessel (Column 17, lines 64+); wherein the containment region remains substantially dry during normal operation of the power module assembly prior to the high-pressure event (Column 17, lines 64+).  Therefore it would have been obvious to a person having ordinary skill in the art, at the time of invention, to modify AAPA in view of 282 for the predictable result of eliminating the need for thermal insulation.

Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA in view of 282.
AAPA does not specifically disclose: the containment region is kept at a partial vacuum.
	282 teaches: the containment region is kept at a partial vacuum (Column 1, lines 49+); wherein the vacuum is configured to reduce moisture within the containment region during normal operation; wherein the vacuum is configured to inhibit convective heat transfer from the reactor vessel to the containment region during normal operation; wherein the vacuum is configured to draw coolant from the reactor vessel into the containment region during an emergency condition; wherein the vacuum is configured to draw the coolant from the reactor vessel into the containment vessel without using a separate pump or elevated holding tank.  Therefore it would have been obvious to a person having ordinary skill in the art, at the time of invention, to modify AAPA in view of 282 for the predictable result of eliminating the need for thermal insulation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARSHALL P O'CONNOR/Primary Examiner, Art Unit 3646